*36
By the Court,

Sutherland, J.
The new district was a district defacto. It had organized, chosen its officers, levied a tax, and a warrant had been issued for its collection. The trustees who issued the warrant were officers defacto, and the warrant was regular upon the face of it. This is sufficient to protect the officer. Whether all the forms prescribed by the statute in organizing the district, or in its subsequent proceedings, had been complied with, is not a matter to be inquired into between these parties. This is fully established by the cases of Savacool v. Bonghton, 5 Wend. 170; Wilcox v. Smith, 5 id. 231; and McCoy v. Curtice, ante, p. 17, and the authorities there referred to. The fallacy of the plaintiff’s argument, I apprehend, is this: He supposes that the evidence offered by him would have established the fact that there was no such district as the one in question ; whereas, in truth, it would only have shewn an irregularity or informality in the organization of the district; that there was such a district formed and duly recorded, was proved.
The defendant was entitled to double costs. He is an officer within the meaning of the statute. 2 R. S. 617, § 24.
Judgment affirmed.